DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 3/9/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of PN 8622041 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Harrison Shecter on 3/10/2022.
The application has been amended as follows: 
Replace line 2 of claim 14 with:
[[An]]an igniter having at least a pair of electrodes and configured to have applied thereto a
Replace line 1 of claim 26 with:
The circuit of claim [[25]]14, wherein the pulse generator is configured to

Allowable Subject Matter
Claim(s) 7-9, 11-12, 14-16, 18, 20-21, 24, 26-37 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim(s) 7: the prior art fail to disclose a/an method requiring:

With regards to claim(s) 14: the prior art fail to disclose a/an circuit for plasma generation requiring:
a switching element configured to: switch, in response to a signal from a pulse generator, to draw at least most of the pulse of high current electrical discharge from between the pair of electrodes of the igniter through the switching element; and be switched off while current therethrough is not zero, in combination with other limitations of the claim.
With regards to dependent claim(s) 8-9, 11-12, 15-16, 18, 20-21, 24, 26-37; it/they are allowable in virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044. The examiner can normally be reached M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENAN LUQUE/Primary Examiner, Art Unit 2844